Citation Nr: 1726951	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-08 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a disability evaluation in excess of 30 percent for DDD of the cervical spine.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for traumatic brain injury (TBI).

5. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to August 1974 and October 1974 through February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the Board in March 2017.  A transcript of the testimony offered at the hearing has been associated with the record.  

At his hearing, the Veteran raised the matter of entitlement to a TDIU.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a TDIU where the Veteran claims that their service-connected disability prevent them from working.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks evaluations in excess of 40 percent and 30 percent for disability of the lumbar and cervical spine, respectively.  In March 2017, he testified before the Board.  At that time, he noted that his disabilities had worsened to the point that he had to use a cane, particularly with respect to the low back.  He was last afforded a VA examination to address these disabilities in March 2015.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, he should be afforded a new VA examination.

The Veteran claims that he has sleep apnea incurred in service.  He points to a history of snoring in and since service, testifying that his deceased wife had always complained about his snoring in and since service.  He is competent to relate this history.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  According to VA medical records, moderate sleep apnea was first formally assessed by polysomnography in June 2005.  He has not been afforded a VA examination to address this claim, and one is necessary to decide the matter.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2009).  Accordingly, the claim is remanded.  

At his Board hearing, the Veteran and his spouse testified to having provided VA with numerous private medical records, which should include favorable evidence, particularly with respect to the claims of service connection for sleep apnea and TBI.  She also testified that the Veteran had very recent treatment, with Dr. K. at "University Hospitals."  VA has obtained records from the Cleveland Clinic.  Notably, the Veteran has submitted numerous incomplete VA Forms 4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  Notably, the Veteran has been found incompetent to manage his VA funds, and the evidence referenced at the Board hearing does not appear within the record.  Upon remand, the appellant should be invited to identify and submit any pertinent evidence and informed that he may request VA's assistance in obtaining evidence.  See 38 C.F.R. § 3.159(c)(1) (2017)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist, particularly of how to substantiate a claim of entitlement to a TDIU.  Notably, in April 2017, the Veteran provided VA a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability).

2.  Contact the Veteran and ask him to provide or identify any relevant records that are not already of record, including any from "University Hospital."  He should be asked to authorize the release, where necessary, of any records relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraph 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease of the lumbar and cervical spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the thoracolumbar and cervical spine and his current range of motion in these spinal segments, as well as the presence or absence of unfavorable or favorable ankylosis.  Any neurological abnormalities associated with the disabilities, particularly of the extremities, should be discussed.  

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the DDD of the cervical and lumbar spine, as well as any associated neurological disabilities.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development directed in paragraph 2 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that sleep apnea was incurred during service or is otherwise etiologically related to service.

Review of the entire file is required; however, attention is invited to the lay reports of snoring in and since service, with the assessment of sleep apnea in June 2005 by polysomnography.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.
Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

5.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


